Citation Nr: 0331826	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  02-21 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle fracture.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for a left great toe 
disorder.

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Entitlement to service connection for a left shoulder 
disorder.

6.  Entitlement to service connection for a bilateral leg 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to April 
1959 and from October to November 1962.

The instant appeal arose from a February 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), which denied claims for service connection for 
residuals of a left ankle fracture, a right ankle disorder, a 
left great toe disorder, a right shoulder disorder, a left 
shoulder disorder, and a bilateral leg disorder.

The Board notes that the veteran, in a VA Form 21-4138 dated 
November 15, 2002, requested that the current 20 percent 
disability rating for his lumbar spine be increased because 
his disability has worsened.  This matter is referred to the 
RO for appropriate action. 


REMAND

The veteran's representative, in the October 29, 2003 
informal hearing presentation to the Board, asserts that the 
September 2001 VA examination was inadequate because the 
examiner provided "absolutely no justification or 
rationale" for his opinion that there was no relationship 
between the veteran's claimed conditions and service.  A 
review of the record and the rating decision on appeal 
reveals that the September 2001 medical opinion is the only 
competent evidence in the record which pertains to a nexus 
between service and the veteran's claimed disorders, and 
further, that the RO clearly relied on the examiner's opinion 
in denying the claims.

The Court of Appeals for Veterans Claims (CAVC) has held that 
where a physician's opinion "sits by itself, unsupported and 
unexplained . . . his opinion is purely speculative," and 
cannot provide the "degree of certainty" required for 
medical evidence.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  See also 38 C.F.R. § 4.2 ("if a diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."); see Bowling v. Principi, 15 Vet. 
App. 1, 12 (2001) (emphasizing Board's duty to return 
inadequate examination report); Pond v. West, 12 Vet. App. 
341, 346 (1999) (holding that remand is appropriate remedy 
when Board has failed to ensure proper development of claim); 
Stegall v. West, 11 Vet. App. 268, 270-71 (remanding 
veteran's claims under 38 C.F.R. § 4.2 (1994) because VA 
examination was "inadequate for evaluation purposes").   

Accordingly, this case must be remanded in order for the VA 
examiner to provide a rationale for his conclusions.

Also, the Board notes and acknowledges that the RO notified 
the veteran of the provisions of the Veterans Claims 
Assistance Act (VCAA) by way of a letter dated in December 
2002 and indicated that if he did not submit the requested 
evidence within 30 days of the letter, his claim would be 
adjudicated.  However, a recent decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Federal Circuit made a similar conclusion to one reached 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for a response.  

Further, the veteran's representative, in its October 29, 
2003 informal hearing presentation to the Board, asserts that 
the December 2002 VCAA letter is inadequate because it did 
not specify exactly what evidence was needed for a grant of 
his claim.  Since this case is being returned to the RO for 
additional evidentiary development, the RO will have an 
opportunity to address this matter.  

Accordingly, this case is REMANDED for the following actions:


1.  The RO should request a medical 
opinion, preferably from the physician 
who performed the veteran's September 14, 
2001, medical examination.  If that 
physician is unavailable, another 
examiner should be requested to provide 
the opinion.  The veteran should be 
afforded a VA examination if one is 
deemed necessary in order to provide the 
requested opinion.  The medical opinion 
must address the relationship, if any, 
between any currently diagnosed disorder 
of the right ankle, left ankle, left 
great toe, right shoulder, left shoulder, 
or legs and service, including parachute 
jumps made in service.  The examiner 
should be requested to express an 
opinion, insofar as is medically 
possible, as to whether it is at least as 
likely as not that any of the diagnosed 
disorders were incurred in or aggravated 
by service.  The claims folder should be 
made available to the physician for 
review.  The physician must provide 
complete rationales for all conclusions 
reached.

2.  In addition to the development 
requested above, the RO should ensure 
that all VCAA notice and assistance 
obligations had been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002), the recent 
decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A, and any 
other applicable legal precedent.  

When the development request has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If any of the benefits sought are not 
granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




